In a family offense proceeding pursuant to Family Court Act article 8, Jose Eacheco ap*543peals from an order of protection of the Family Court, Westchester County (Klein, J.), entered March 12, 2008, which, after a hearing, inter alia, directed him to stay away from the petitioner and her children Veronica Fernandez, Olivia Pacheco, and Nicholas Pacheco for two years.
Ordered that the order of protection is affirmed, without costs or disbursements.
The determination of whether a family offense was committed is a factual issue to be resolved by the Family Court (see Matter of Lallmohamed v Lallmohamed, 23 AD3d 562 [2005]), and the Family Court’s determination regarding the credibility of witnesses is entitled to great weight on appeal (see Matter of Meiling Zhang v Jinghong Zhu, 36 AD3d 704 [2007]; Matter of Laboy v Melendez, 27 AD 3d 650 [2006]). The record supports the Family Court’s determination that the petitioner established, by a preponderance of the evidence, that the appellant committed certain family offenses warranting the issuance of an order of protection (see Family Ct Act §§ 812, 832).
The appellant’s remaining contention is unpreserved for appellate review. Mastro, J.P, Florio, Covello and Belen, JJ., concur.